Title: Thomas Jefferson to Bernard Peyton, 1 October 1819
From: Jefferson, Thomas
To: Peyton, Bernard


					
						
							Dear Sir
							
								Monticello
								Oct. 1. 19.
							
						
						I have recieved with much sensibility your kind letter of Sep. 27. the sweetest cordial to the soul is the good will of the good. coming from the heart, as I am sure it does, I will resort to your kindness frankly, during the days which remain to me. these are counted, and not so many as they would have been but for the experiment of the springs to make me better when I was well. they have sensibly impaired the sound stamina of my former health; which however I do not regret; there being nothing I should so much deprecate as the second infancy of dotage. to shew that I shall not hesitate to avail myself of your good offices towards my small, but troublesome conveniences, I will request you to forward for me to Lynchburg addressed to mr Robertson the articles underwritten, as I shall be there in 2. or 3. weeks, and I salute you with sincere assurances of affectionate friendship and respect.
						
							
								Th: Jefferson
							
						
					
					
					
						50. feet, running measure, of sheet iron, that is to say
						as many sheets placed endwise together as will measure 50.f. in length.
						no matter how narrow they are.
						a good cheese, that is to say, rich & sweet.
						a barrel of ship biscuit, what is called, I believe, Pilot bread.
					
				